Name: 2010/594/EU: European Council Decision of 16Ã September 2010 amending the list of Council configurations
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2010-10-06

 6.10.2010 EN Official Journal of the European Union L 263/12 EUROPEAN COUNCIL DECISION of 16 September 2010 amending the list of Council configurations (2010/594/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular the first subparagraph of Article 16(6) thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 236 thereof, Whereas: (1) In order to reflect the changes made by the Treaty of Lisbon to the previous Treaties, as regards space and sport, in the names of the Councils configurations, the title of the Competitiveness (internal market, industry and research) configuration should be amended by the addition of the word space, and the title of the Education, youth and culture configuration should be amended by the addition of the word sport. (2) Consequently, the list of Council configurations set out in the Annex to Decision 2009/878/EU of the Council (General Affairs) of 1 December 2009 establishing the list of Council configurations in addition to those referred to in the second and third subparagraphs of Article 16(6) of the Treaty on European Union (1), which is reproduced in Annex I to the Council's Rules of Procedure (2), should be amended, HAS ADOPTED THIS DECISION: Article 1 The list of Council configurations set out in the Annex to Decision 2009/878/EU and, consequently, the list of Council configurations set out in Annex I to the Councils Rules of Procedure shall be amended as follows: 1. point 6 Competitiveness (internal market, industry and research) shall be replaced by the following: 6. Competitiveness (internal market, industry, research and space); 2. point 10 Education, youth and culture shall be replaced by the following: 10. Education, youth, culture and sport. The footnotes shall remain unchanged. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 September 2010. For the European Council The President H. VAN ROMPUY (1) OJ L 315, 2.12.2009, p. 46. (2) OJ L 325, 11.12.2009, p. 35.